Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 12/4/2021. Claims 1-22 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 12/4/2021, has been considered by the examiner. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) creating a targeted advertisement to be displayed based on interest of the user.
	The idea of creating a targeted advertisement to be displayed based on interest of the user is subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activities.  Certain method of organizing human activities are in  the enumerated groupings of abstract ideas, and hence the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims recite merely limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to the online advertising in search results based on keywords technological environment or field of use (see claims 1-22) 
	(2) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: implementing the abstract idea on a computer through the use of servers, databases, apparatus, interfaces, terminals, machine learning algorithm, and a unit (see claims 1-22) 
	and (3) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-22)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite merely limitations that are not indicative of integration into inventive concept (“significantly more”) in that the claims merely recite:
	(1) simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a)  receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-22) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) electronic recordkeeping (see claims 1, 3, 5, 9,10-12, 14, and 18-20 )(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	(c) storing and retrieving information in memory (see claims 1, 3, 5, 9, 10-12, 14, and 18-20)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
	(d) electronically scanning or extracting data from a physical document (see claims 1, 5, 8, 12, and 17) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)
	(e) determining information by machine learning (see claim 8) 
	-Mital et al. (United States Patent Application Publication Number: US 2011/0264526) paragraph 0068 “In the embodiment illustrated in FIG. 2, system 200 includes learning component 228 to create or update associations between data patterns within user context information 206 and specific one of the available task models. Learning component 228 may operate according to machine learning principles as known in the art” 
	- Rao et al. (United States Patent Application Publication Number: US 2012/0059722) paragraph 0028 “In addition, those of ordinary skill in the art will appreciate that the analyzing engine 20 may employ various techniques for analyzing and determining the context of content, such as, but not limited to, machine learning models, semantic and/or statistical based algorithms, etc.” 	
	- Tikhonov (United States Patent Application Publication Number: US 2018/0011937) paragraph 0008 “In order to generate the ranked search results in a search engine system or a list of recommended resources in a typical recommendation system, the respective system utilizes a machine learning algorithm to select search results and/or recommended content. There are several machine learning algorithms known in the art and utilized by search engines and/or recommendation systems. As is known, a typical machine learning algorithm is first “trained” using a training set (whether marked or unmarked) to generate a machine learning algorithm formula, which is then applied to determine at run time an output based on the system inputs.”
	(f) extracting morphemes from text (see claims 10 and 19)
	- Kang (United States Patent Application Publication Number: US 2011/0238495) paragraph 0344 “ The extraction of a noun through the syntax analysis and the morpheme analysis from the inputted text is a publicly known art in natural word processing technology, so that its detailed description will be omitted” 	
	- Xu (United States Patent Application Publication Number: US 2007/0213974) paragraph 0027) “The analysis section 20 is realized by executing the above-mentioned analysis step. The analysis section 20 includes a morphological analysis section 21 and a syntax analysis section 22. The morphological analysis section 21 divides a sentence into words (morphemes) according to the syntax rule and the statistics technique that are known as prior arts.”
	- Kang (United States Patent Application Publication Number: US 2010/0299199) paragraph 0174 “ Since the operation of extracting a noun from the acquired text information using the syntax analysis or morpheme analysis is a well-known technique in a natural language processing technique, a detailed descripted thereof will be omitted” 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a text analysis apparatus configured to generate and output one or more text-based product attribute values corresponding to one or more text-based product attribute values corresponding to one or more selected pieces of the product advertising information by analyzing text information corresponding to the one or more selected pieces of the product advertising information selected by the affiliate server while operating in conjunction with the advertising server (see claim 1) 
wherein the text analysis apparatus is further configured to: analyze, in a morpheme unit, the text information inputted as the metadata in a form of a sentence or a combination of a plurality of words; extract, from a plurality of morphemes, pieces of feature information of a product corresponding to a corresponding product image by analyzing the plurality of morphemes; and generate product attribute values corresponding to products by comparing the pieces of feature information of the products with product attribute values previously set and stored in the second database and converting the pieces of feature information into product attribute values matched with the feature information (see claim 10) 
wherein the text analysis apparatus is further configured to: convert the pieces of the feature information into the product attribute values matched with the feature information by using a synonymous word database for vender names or product names corresponding to the products and an abbreviation, synonym and conjugation database for the products for each category (see claim 11) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From review of the specification the following appears to be the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
	Paragraph 0088- Furthermore, the text analysis apparatus 140 illustrated in FIG. 4 may be implemented as a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-9,12-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chan et al. (United States Patent Number: US 7,996,753). 
	As per claim 1, Chan teaches A system for automatic matching search advertisement based on a product, the system comprising:  (see column 15 lines 45-56, column 3 lines 15-30, column 3 lines 55-65, and column 4 lines 1-20, Examiner’s note: teaches a system that includes servers, advertisers, and users (see column 4 lines 1-20), where a user is provided a search result document related to their request (see column 13 lines 45-56) where a document can be an advertisement (see column 3 lines 15-30, column 3 lines 55-65). 
	5an advertising server configured to be accessible by at least one affiliate server and provide the affiliate server with a product-based automatic matching advertising interface, wherein the product-based automatic matching advertising interface is configured to display pieces of 10product advertising information stored in a database of the advertising server and receive an advertising bidding price of a selected advertising product corresponding to one of the pieces of the product advertising information;  (see column 13 lines 60- column 14 lines 35, column 17 column 64- column 18 lines 30, column 7 lines 9-16, and column 7 lines 45-53, Examiner’s note: column 13 lines 60- column 14 lines 35 discuss the interfaces of Figures 7-13 where an advertiser can create an ad, column 17 column 64- column 18 lines 30 users may receive and input bid information into an interface, and column 7 lines 9-16 and column 7 lines 45-53 discuss storing information like bid amounts in a database). 
	a text analysis apparatus configured to generate and 15output one or more text-based product attribute values corresponding to one or more selected pieces of the product advertising information by analyzing text information corresponding to the one or more selected pieces of the product advertising information selected by the affiliate 20server while operating in conjunction with the advertising server;  (see column 17 lines 64- column 18 lines 17, column 22 lines 38- column 23 line 32, column 9 lines 40-65, column 10 lines 40-57, column 7 lines 45-52, Examiner’s note: teaches various ways the system determines text from inputted information like text or images.  Teaches the system may comprise various modules to perform these functions which may be a processor). 
	at least one user terminal having a product search application provided by the advertising server, the at least one user terminal connected to the advertising server over a 55network (see column 15 lines 48-56 and column 5 lines 10-45, Examiner’s note: teaches providing ads in response to a user’s request, where a user includes a device as discussed in column 5 lines 10-45). 
	As per claim 2, Chan teaches
	wherein the advertising server is configured to determine whether to advertise the 5one or more selected pieces of the product advertising information based on the advertising bidding price of the selected advertising product inputted by the at least one affiliate server (see column 18 lines 12-30, column 3 lines 42-53, column 19 lines 3-10, Examiner’s note: providing ads based on bids inputted or selected by a user on an advertising constraint selection interface). 
	As per claim 3, Chan teaches
	10	wherein the at least one affiliate server comprises a plurality of affiliate servers configured to  select a plurality of pieces of product advertising information among the pieces of product advertising information stored in the database of the 15advertising server,  (see column 5 lines 10-16, column 13 line 49- column 14 lines 35, and column 6 lines 13- column 7 lines 45, Examiner’s note: multiple document requesters (see column 5 lines 10-16) that use that interfaces of Figures 7-13 (discussed in column 13 line 49- column 14 lines 35).  Information to determine advertising is pulled from different databases as discussed in column 6 lines 13- column 7 lines 45). 
	and the advertising server is configured to determine an advertising order of the plurality of pieces of product advertising information selected by the plurality of affiliate servers by comparing and analyzing a plurality of advertising bidding prices inputted by the plurality of 20affiliate servers  (see column 18 lines 12-30, column 3 lines 42-53, column 19 lines 3-10, Examiner’s note: providing ads based on bids inputted or selected by a user on an advertising constraint selection interface).
	As per claim 4, Chan teaches
	wherein the plurality of affiliate servers comprises first and second affiliate servers, and the advertising server is configured to: (see column 5 lines 10-16 and column 13 line 49- column 14 lines 35, Examiner’s note: multiple document requesters (see column 5 lines 10-16) that use that interfaces of Figures 7-13 (discussed in column 13 line 49- column 14 lines 35)).
	56receive first product advertising information selected by the first affiliate server and a first advertising bidding price of the first product advertising information, and second product advertising information selected by a second 5affiliate server and a second advertising bidding price of the second product advertising information,  (column 13 lines 59- column 14 lines 35, Examiner’s note: providing and selecting bids on an interface). 
	and preferentially advertise the first product advertising information of the first affiliate server when the first product advertising information and the second product 10advertising information correspond to products included in an identical category and the first advertising bidding price of the first product advertising information is higher than the second advertising bidding price of the second product advertising information (see column 18 lines 12-30, column 3 lines 42-53, column 19 lines 3-10, Examiner’s note: providing ads based on bids inputted or selected by a user on an advertising constraint selection interface, whereas discussed in column 19 liens 3-10 rank and position may be determined by bid price when used with the system keyword). 
	As per claim 5, Chan et al. teaches
	wherein the advertising server is configured to: (see column 4 lines 1-20 and column 7 lines 45-52, Examiner’s note: system includes a system connected to databases to process documents and content). 
	provide the product-based automatic matching advertising interface to the at least one affiliate server; (see column 13 lines 50- column 14 lines 35 and column 5 liens 10-15, Examiner’s note: document requestors (see column 5 lines 10-15) using the interfaces of Figures 7-13 (described in column 13 lines 50- column 14 lines 35) to generate advertisements). 
	20receive information inputted through the product-based automatic matching advertising interface and provide the received information to the text analysis apparatus;  (see column 17 lines 64- column 18 lines 17, column 22 lines 38- column 23 line 32, column 9 lines 40-65, column 10 lines 40-57, column 7 lines 45-52, Examiner’s note: teaches various ways the system determines text from inputted information like text or images.  Teaches the system may comprise various modules to perform these functions which may be a processor).
	store, in the database of the advertising server, the text-based product attribute values extracted by the text 57analysis apparatus;  (see column 5 lines 45-52, column 6 lines 20- column 7 lines 45, Examiner’s note: column 5 lines 45-52 teaches all the information stored in the various database may be stored in one database.  Column  6 lines 20- column 7 lines 45 teaches the text information associated with the document (ad) based on the text analysis in the various ways discussed herein may be stored in the database). 
	and compare a search keyword inputted through the product search application of the user terminal with the one or more text-based product attribute values of the one or more 5selected pieces of the product advertising information, and preferentially advertise a piece of the product advertising information corresponding to a product attribute value matched with the inputted search keyword (see column 15 lines 45-55, column 3 lines 42- column 55, column 5 lines 10-45, Examiner’s note: teaches providing ads in response a search query of a user on a user device based on relevance to keywords). 
	As per claim 6, Chan teaches
			wherein the advertising server is configured to expose the piece of the product advertising information corresponding to the product attribute value matched with the inputted search keyword onto a first page of a search result display screen of the product 15search application of the user terminal to preferentially advertise the one or more selected pieces of the product advertising information (see column 13 lines 44-48, column 18 lines 66- column 18 line 10, column 12 lines 55-65, Examiner’s note: teaches providing ads according to a position and rank like for example a banner ad or at the top of the search results webpage). 
	As per claim 7, Chan teaches
	wherein the information inputted through the product-based automatic matching advertising interface comprises the one or more selected pieces of the product advertising information selected by the affiliate server and the advertising bidding price of the selected advertising 58product corresponding to one of the pieces of the product advertising information (see column 13 lines 49- column 14 lines 36, Examiner’s note: column 13 lines 49- column 14 lines 36 teaches the interfaces of Figures 7-13 where advertisers can input information like bid prices and other constraints to help generate an advertisement). 
	As per claim 8, Chan teaches
	wherein the text analysis 5apparatus is configured to: receive, as metadata, text information corresponding to an image of the one or more selected pieces of the product advertising information;  and generate and output the one or more product attribute 10values corresponding to the one or more selected pieces of the product advertising information by analyzing the metadata (see column 7 lines 45-54, column 9 lines 40- column 10 lines 65, column 23 lines 39-46, and column 23 lines 9-32, Examiner’s note: teaches automatically performing the functions through software (see column 7 lines 45-54 and column 23 lines 39-46), where the functions include analyzing an image to determine information about that image for advertising purposes like keywords (see column 9 lines 40- column 10 lines 65 and column 23 lines 9-32)
	by machine learning algorithm execution  (see column 9 lines 44-46 and column 7 lines 60- column 8 lines 65, Examiner’s note: column 9 lines 44-46 teach that this is done by the content association module who as discussed in column 7 lines 60- column 8 lines 65 is performed by aggregating, collecting, and feedback information (e.g. machine learning) to provide ads). 
	As per claim 9, Chan teaches
	wherein the database of 15the advertising server comprises:  a first database configured to store product images corresponding to the pieces of the product advertising information,  and a second database storing attribute values of products 20corresponding to the product images (see column 5 lines 45-55 and column 6 lines 10- line 67, column 7 lines 42-45, Examiner’s note: teaches you may have one or more multiple databases for storing information related to image processing and ad association information). 
	As per claim 12, Chan teaches A method for automatic matching search advertisement based on a product, the method comprising: (see abstract, column 15 lines 45-56, column 3 lines 15-30, column 3 lines 55-65, and column 4 lines 1-20, Examiner’s note: teaches a system that includes servers, advertisers, and users (see column 4 lines 1-20), where a user is provided a search result document related to their request (see column 13 lines 45-56) where a document can be an advertisement (see column 3 lines 15-30, column 3 lines 55-65).
	 providing a product-based automatic matching 60advertising interface to at least one affiliate server;  receiving product advertising information selected by the affiliate server through the product-based automatic matching advertising interface; (see column 13 lines 60- column 14 lines 35, column 17 column 64- column 18 lines 30, column 7 lines 9-16, and column 7 lines 45-53, Examiner’s note: column 13 lines 60- column 14 lines 35 discuss the interfaces of Figures 7-13 where an advertiser can create an ad, column 17 column 64- column 18 lines 30 users may receive and input bid information into an interface, and column 7 lines 9-16 and column 7 lines 45-53 discuss storing information like bid amounts in a database).
	5receiving, as metadata, text information corresponding to an image of the selected product advertising information and extracting a text-based product attribute value corresponding to the selected product advertising information by analyzing the metadata; 10storing the extracted text-based product attribute value in a database; (see column 7 lines 45-54, column 9 lines 40- column 10 lines 65, column 23 lines 39-46, and column 23 lines 9-32, Examiner’s note: teaches automatically performing the functions through software (see column 7 lines 45-54 and column 23 lines 39-46), where the functions include analyzing an image to determine information about that image for advertising purposes like keywords (see column 9 lines 40- column 10 lines 65 and column 23 lines 9-32)
	 and comparing a search keyword inputted through a product search application of a user terminal with the product attribute value of the selected product advertising 15information and preferentially advertising the selected product advertising information having a product attribute value matched with the inputted search keyword (see column 15 lines 48-56, column 5 lines 10-45, column 3 lines 40-55, and column 19 lines 1-10, Examiner’s note: teaches providing ads in response to a user’s request, where a user includes a device as discussed in column 5 lines 10-45.  Further ads can be provided based on relevancy like keywords and bids (see column 3 lines 40-55 and column 19 lines 1-10).
	As per claim 13, Chan teaches
	wherein the preferentially 20advertising of the selected product advertising information comprises exposing the selected product advertising information onto a first page of a search result display screen of the product search application of the user terminal  (see column 13 liens 44-48, column 18 lines 66- column 18 line 10, column 12 lines 55-65, Examiner’s note: teaches providing ads according to a position and rank like for example a banner ad or at the top of the search results webpage).
	As per claim 14, Chan teaches
	wherein the product-based automatic matching advertising interface displays pieces of product advertising information stored in the database; and 5receives an input of an advertising bidding price of the selected advertising product (see column 13 lines 60- column 14 lines 35, column 17 column 64- column 18 lines 30, column 7 lines 9-16, and column 7 lines 45-53, Examiner’s note: column 13 lines 60- column 14 lines 35 discuss the interfaces of Figures 7-13 where an advertiser can create an ad, column 17 column 64- column 18 lines 30 users may receive and input bid information into an interface, and column 7 lines 9-16 and column 7 lines 45-53 discuss storing information like bid amounts in a database).
	As per claim 15, Chan teaches
	wherein the information inputted through the product-based automatic matching 10advertising interface comprises the product advertising information selected by the affiliate server and the advertising bidding price of the selected advertising product (see column 13 lines 49- column 14 column 35, Examiner’s note: teaches inputting information into the interfaces as shown in Figures 7-13 to provide generate ads, including inputting or selecting bidding information). 
	As per claim 16, Chan teaches
	15	further comprising determining whether to advertise the selected product advertising information based on the advertising bidding price of the selected advertising product inputted by the affiliate server (see column 18 lines 12-30, column 3 lines 42-53, column 19 lines 3-10, Examiner’s note: providing ads based on bids inputted or selected by a user on an advertising constraint selection interface).
	As per claim 17, Chan teaches
	wherein the extracting of the text-based product attribute value corresponding to the selected product advertising information comprises: receiving, as metadata, text information corresponding 62to an image of the selected product advertising information; and generating and outputting the product attribute value corresponding to the selected product advertising 5information by analyzing the metadata (see column 7 lines 45-54, column 9 lines 40- column 10 lines 65, column 23 lines 39-46, and column 23 lines 9-32, Examiner’s note: teaches automatically performing the functions through software (see column 7 lines 45-54 and column 23 lines 39-46), where the functions include analyzing an image to determine information about that image for advertising purposes like keywords (see column 9 lines 40- column 10 lines 65 and column 23 lines 9-32)
	As per claim 18, Chan teaches
	wherein the database comprises: a first database storing product images of pieces of 10product advertising information, and a second database storing attribute values of products corresponding to images for products (see column 5 lines 45-55 and column 6 lines 10- line 67, column 7 lines 42-45, Examiner’s note: teaches you may have one or more multiple databases for storing information related to image processing and ad association information).
	As per claim 21, Chan teaches
	wherein: the at least one affiliate server comprises a plurality 20of affiliate servers, and the method further comprises determining an advertising order of a plurality of pieces of product advertising information selected by the plurality of affiliate servers by comparing and analyzing a plurality of advertising bidding 64prices inputted by the plurality of affiliate servers (see column 18 lines 12-30, column 3 lines 42-53, column 19 lines 3-10, Examiner’s note: providing ads based on bids inputted or selected by a user on an advertising constraint selection interface).
	As per claim 22, Chan teaches
	wherein: the plurality of affiliate server comprise first and 5second affiliate servers, (see column 5 lines 10-16 and column 13 line 49- column 14 lines 35, Examiner’s note: multiple document requesters (see column 5 lines 10-16) that use that interfaces of Figures 7-13 (discussed in column 13 line 49- column 14 lines 35)).
	and the determining of the advertising order of the plurality of pieces of product advertising information comprises: receiving first product advertising information 10selected by the first affiliate server and a first advertising bidding price of the first product advertising information and second product advertising information selected by the second affiliate server and a second advertising bidding price of the second product advertising 15information, (column 13 lines 59- column 14 lines 35, Examiner’s note: providing and selecting bids on an interface).
	 
	and preferentially advertising the first product advertising information of the first affiliate server when the first product advertising information and the second product advertising information correspond to products 20included in an identical category and the first advertising bidding price is higher than the second advertising bidding price(see column 18 lines 12-30, column 3 lines 42-53, column 19 lines 3-10, Examiner’s note: providing ads based on bids inputted or selected by a user on an advertising constraint selection interface, whereas discussed in column 19 lines 3-10 rank and position may be determined by bid price when used with the system keyword). 


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (United States Patent Number: US 7,996,753) further in view of Degani (United States Patent Application Publication Number: US 2015/0286371). 
	As per claim 10, Chan teaches
	wherein the text analysis apparatus is further configured to: analyze, in a unit, the text information 59inputted as the metadata in a form of a sentence or a combination of a plurality of words;  extract, from a plurality of text, pieces of feature information of a product corresponding to a 5corresponding product image by analyzing the plurality of text;  and generate product attribute values corresponding to products by comparing the pieces of feature information of the products with product attribute values previously set 10and stored in the second database and converting the pieces of feature information into product attribute values matched with the feature information (see column 9 lines 40- column 10 lines 47 and column 7 lines 60- column 8 lines 67, Examiner’s note: teaches performing image recognition on an ad to receive information from a plurality of text (see column 9 lines 40- column 10 lines 47 which describes Figure 5), then the content association module determining keywords which as discussed in column 7 lines 60- column 8 lines 67 is determined based on information received from previous scores based on the aggregation, analysis, and feedback of previous association data (which can include both image and text data), where this information is received from databases.) 
	While Chan clearly teaches processing images and analyzing and processing text related to those images to associate with ads to be displayed based on a user request, Chan does not expressly teach a morpheme unit, extract, from a plurality of morphemes, information by analyzing the plurality of morphemes. 
	However, Degani which is in the art of analyzing text and images to provide or determine promotional content (See paragraph 0081 and 0088) teaches a morpheme unit, extract, from a plurality of morphemes, information by analyzing the plurality of morphemes (see paragraphs 0081 and 0088, Examiner’s note: teaches extracting morphemes that are commercially relevant to later provide promotional material). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Chan with the aforementioned teachings from Degani with the motivation of providing a known way to extract information like words from text (see Degani paragraphs 0081 and 0088), when extracting words from text is known (see Chan column 9 lines 40- column 10 lines 47 and column 7 lines 60- column 8 lines 67). 
	As per claim 19, Chan teaches
	wherein the generating 15and outputting of the product attribute value corresponding to the selected product advertising information by analyzing the metadata comprises:  analyzing, in a unit, pieces of text information inputted as the metadata in a form of a sentence 20or a combination of a plurality of words;  extracting, from a plurality of text, pieces of feature information of a product corresponding to a corresponding product image by analyzing the plurality of text;  and 63generating product attribute values corresponding to products by comparing the pieces of the feature information of the product corresponding to the corresponding product image with product attribute values previously set and stored 5in the second database and converting the pieces of the feature information into product attribute values matched with the feature information (see column 9 lines 40- column 10 lines 47 and column 7 lines 60- column 8 lines 67, Examiner’s note: teaches performing image recognition on an ad to receive information from a plurality of text (see column 9 lines 40- column 10 lines 47 which describes Figure 5), then the content association module determining keywords which as discussed in column 7 lines 60- column 8 lines 67 is determined based on information received from previous scores based on the aggregation, analysis, and feedback of previous association data (which can include both image and text data), where this information is received from databases). 
	While Chan clearly teaches processing images and analyzing and processing text related to those images to associate with ads to be displayed based on a user request, Chan does not expressly teach a morpheme unit, extract, from a plurality of morphemes, information by analyzing the plurality of morphemes
	However, Degani which is in the art of analyzing text and images to provide or determine promotional content (See paragraph 0081 and 0088) teaches a morpheme unit, extract, from a plurality of morphemes, information by analyzing the plurality of morphemes (see paragraphs 0081 and 0088, Examiner’s note: teaches extracting morphemes that are commercially relevant to later provide promotional material). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Chan with the aforementioned teachings from Degani with the motivation of providing a known way to extract information like words from text (see Degani paragraphs 0081 and 0088), when extracting words from text is known (see Chan column 9 lines 40- column 10 lines 47 and column 7 lines 60- column 8 lines 67). 

12.	Claim(s) 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (United States Patent Number: US 7,996,753) further in view of Degani (United States Patent Application Publication Number: US 2015/0286371) further in view of Haley (United States Patent Application Publication Number: US 2004/0030421). 
	As per claim 11, Chan teaches
	wherein the text analysis 15apparatus is further configured to: convert the pieces of the feature information into the product attribute values matched with the feature information by using a synonymous word database for vendor names or product names corresponding to the products and the synonym 20database for the products for each category.  (see column 9 lines 40- column 10 lines 47 and column 7 lines 60- column 8 lines 67, and column 22 lines 38-40, Examiner’s note: teaches performing image recognition on an ad to receive information from a plurality of text (see column 9 lines 40- column 10 lines 47 which describes Figure 5), then the content association module determining keywords which as discussed in column 7 lines 60- column 8 lines 67 is determined based on information received from previous scores based on the aggregation, analysis, and feedback of previous association data (which can include both image and text data), where this information is received from databases. Column 22 lines 38-40 teaches an advertiser may select to find synonyms of keywords). 
	Chan in view of Degani does not expressly teach using other parts of normal speech like abbreviation and conjugation in a database for language affiliated information identification. 
	However, Haley which is in the art of managing business knowledge expressed as statements preferably sentences using vocabulary (see paragraph 0029) teaches using other parts of normal speech like abbreviation and conjugation in a database for language affiliated information identification (see paragraph 0073, abstract and paragraph 0030, Examiner’s note: storing affiliated information for dictionary entries like synonyms, conjurations, and abbreviations.  Further all information managed within the present invention is maintained within a relationship database). 

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Chan in view of Degani the aforementioned teachings from Haley with the motivation of providing other parts of normal speech like abbreviation and conjugation in a database for language affiliated information identification (see Haley paragraph 0073, abstract and paragraph 0030), when Chan teaches identifying text information through information stored in databases like synonyms  is known (see Chan column 9 lines 40- column 10 lines 47 and column 7 lines 60- column 8 lines 67, and column 22 lines 38-40). 
	As per claim 20, Chan teaches
	wherein the generating of the product attribute values comprises converting the pieces of the feature information into the product attribute values matched with the feature information by using a synonymous word database for vendor names or product names corresponding to the 15products and the synonym database for the products for each category (see column 9 lines 40- column 10 lines 47 and column 7 lines 60- column 8 lines 67, and column 22 lines 38-40, Examiner’s note: teaches performing image recognition on an ad to receive information from a plurality of text (see column 9 lines 40- column 10 lines 47 which describes Figure 5), then the content association module determining keywords which as discussed in column 7 lines 60- column 8 lines 67 is determined based on information received from previous scores based on the aggregation, analysis, and feedback of previous association data (which can include both image and text data), where this information is received from databases. Column 22 lines 38-40 teaches an advertiser may select to find synonyms of keywords). 
	Chan in view of Degani does not expressly teach using other parts of normal speech like abbreviation and conjugation in a database for language affiliated information identification. 
	However, Haley which is in the art of managing business knowledge expressed as statements preferably sentences using vocabulary (see paragraph 0029) teaches using other parts of normal speech like abbreviation and conjugation in a database for language affiliated information identification (see paragraph 0073, abstract and paragraph 0030, Examiner’s note: storing affiliated information for dictionary entries like synonyms, conjurations, and abbreviations.  Further all information managed within the present invention is maintained within a relationship database). 

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Chan in view of Degani the aforementioned teachings from Haley with the motivation of providing other parts of normal speech like abbreviation and conjugation in a database for language affiliated information identification (see Haley paragraph 0073, abstract and paragraph 0030), when Chan teaches identifying text information through information stored in databases like synonyms  is known (see Chan column 9 lines 40- column 10 lines 47 and column 7 lines 60- column 8 lines 67, and column 22 lines 38-40). 


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Yih et al. (United States Patent Application Publication Number: US 2007/0112764) teaches a keyword and phase extraction technique which are used to determine if the phrases or keywords are relevant in for example an advertising system (see abstract and title) 
	b.	Banko et al. (United States Patent Application Publication Number: US 2010/0268600) teaches determining keywords associated with products and then determine related products for which ads can be targeted (see abstract) 
	c.	Yuan (United States Patent Application Publication Number: US 2015/0213481) teaches a keyword suggestion tool for advertising (see abstract and paragraphs 0028-0029)
	d.	Zhuang et al. (United States Patent Application Publication Number: US 2015/0254714) teaches systems and method for suggesting a keyword to an advertiser (see abstract) 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621